PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/779,416
Filing Date: 6 Sep 2018
Appellant(s): HANS et al.



__________________
R. James Balls
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2020.

07/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.  The prior rejection of claims 1-11, 14-15, and 17-19 has been removed as necessitated by the claims as amended, filed After-Final on 09/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (WO 03/009846, as disclosed by IDS) in view of Ley et al. (Evaluation of Bitter Masking Flavanones from Herba Santa (Eriodictyon californicum (H. & A.) Torr., Hydrophyllaceae), J. Agric. Food Chem., 2005, 53, pp. 6061-6066, already of record).



Claim 21: The preparation of claim 20 comprising: (a) about 1,000 to about 300,000 ppm of omeprazole.

Claim 22: The preparation of claim 21 comprising: (a) about 1,000 to about 300,000 ppm of omeprazole; and (b) about 25 to about 250 ppm of eriodyctiol and homoeriodyctiol.

Claim 23: The preparation of claim 20 being free of thaumatin.

Rejection
Phillips teaches compositions comprising substituted benzimidazole proton pump inhibitors such as omeprazole (see abstract, pg. 17, lines 13-20), but that omeprazole has a bitter taste (pg. 45, lines 14-15).  Phillips teaches omeprazole can be formulated in an amount of 10 mg for a 671.5 mg solid tablet, which when converted to ppm results in a concentration of 14,892 ppm (10 mg / 671.5 mg = 1.4892% X 1,000,000 ppm/% = 14,892 ppm) (pg. 32, lines 15-30), which falls within “about 1,000 to about 300,000 ppm of omeprazole” recited in instant claim 21 and 22.  Phillips teaches croscarmelose sodium as a disintegrant (pg. 111, lines 23-24).  Phillips teaches omeprazole can be formulated in enteric-coated capsules and as a medicament (pg. 5, lines 15-16; claim 35).  Regarding the limitation wherein the composition is free of thaumatin, Phillips teaches a resultant table of omeprazole, which is free of thaumatin (pg. 111, lines 1-5).
Phillips does not teach a composition further comprising eriodyctiol and/or homoeriodyctiol.
Ley et al. is drawn towards the use of flavanones such eriodictyol and homoeriodictyol to reduce the bitter taste of pharmaceutical actives (see abstract).  Ley teaches formulations wherein flavonoids are present in an amount of 100 ppm (see Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition further comprising eriodyctiol and/or homoeriodyctiol, as suggested by Ley et al., and produce the instant invention.

Regarding the limitations of component (a) (about 1,000 to about 300,000 ppm of omeprazole), Phillips teaches omeprazole can be formulated in an amount of 10 mg for a 671.5 mg solid tablet, which when converted to ppm results in a concentration of 14,892 ppm (10 mg / 671.5 mg = 1.4892% X 1,000,000 ppm/% = 14,892 ppm) (See Example I, B1, pg. 32, lines 15-30).  Phillips does not specifically teach the exact amounts claimed in instant claims 21 and 22. However, it would be within the skill of an ordinary artisan to be able to modify the dosage in order to obtain the desired bioavailability of omeprazole. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the limitations of component (b) (about 25 to about 250 ppm of eriodyctiol and homoeriodyctiol recited in claim 22), Ley teaches formulations wherein flavonoids are present in an amount of 100 ppm in Fig. 2, which falls within the range of about 25 to about 250 ppm recited in claim 22, and in Fig. 3, which is directed to a dose-response of 1-Na (i.e. homoeriodictyol) against caffeine bitterness is shown. Following a steep increase between 50 and 100 ppm, the activity reaches a plateau corresponding to a perceived bitterness comparable to 200 ppm caffeine. Even though the amount/range for the flavanoids as taught by Ley are not the same as the claimed amounts, Ley does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of flavanoid amounts is well In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
It would have been obvious to one of ordinary skill in the art to optimize the components in order to mask the bitterness of the formulation.

Response to Arguments
	Appellant’s arguments center on the assertion that the rejection of record should be reversed in view of the data and showings in the specification.  In the instant case, the specification includes evidence showing that eriodyctiol and homoeriodyctiol are surprisingly and synergistically effective in masking the bitterness of omeprazole and provide unexpected resistance to gastric acid.  
In response, the Examiner respectfully disagrees since regarding the unexpected resistance to gastric acid, Appellant has not provided a comparative of the claimed invention and the prior art.  Regarding the evidence showing that eriodyctiol and homoeriodyctiol are surprisingly and synergistically effective in masking the bitterness of omeprazole, Appellant’s invention as claimed is not commensurate in scope with the claims, specifically wherein omeprazole is present at a concentration of 500 ppm, homoeriodyctiol sodium salt is present at a concentration of 100 ppm, and eriodyctiol is present at a concentration of 100 ppm (Examples V1-V3 listed in Table 1  of instant specification). It is 
Additionally, Appellant asserts that the expected reduction of bitterness of homoeriodyctiol and eriodyctiol is only the cumulative addition of their individual activity.  In response, however, Appellant has not established that basis because by Appellant’s own admission (pg. 4, third paragraph of Appeal Brief), the bitter masking effect of flavanones is unpredictable.  In this regard, Ley teaches that “1-Na and probably the other active flavanones only partially block bitter reception. Therefore, it may be assumed that the blocker does not compete with bitter molecules on taste receptors but binds to a second (allosteric?) site common to all bitter receptors. Because it is known now that some bitter tastants can differently bind to more than one hTAS2R type (31, 32), someone can suggest that the flavanones block one receptor type which shows an affinity to several bitter molecules.” (See pg. 6064, right column, the third paragraph of Ley et al. 2005).  Thus, Appellant has not provided how to determine the expected additive effects of the combination of homoeriodyctiol and eriodyctiol given the unclear mechanistic nature of their activity in order to determine what would be a surprising/unexpected, non-additive/synergistic effect. 
Furthermore, solely for the purpose of completely responding to Appellant’s arguments regarding asserted unexpected synergism, the status of art indicates that it would not be unexpected that the combination of flavonoids (e.g. eriodyctiol) and other intense or bulk sweeteners can result in synergistic sweetening activity. As an example, the reference by Benavente-Garica et al., Improved Water Solubility of Neohesperidin Dihydrochalcone in Sweetener Blends, J. Agric. Food Chem. 2001, 49, 189−191 discloses the following statements: (1) “Significant technological advantages in terms of sweetness synergy and hence cost-saving can be obtained if neohesperidin dihydrochalcone (NHDC) is used in sweetener blends with other intense or bulk sweeteners.” (See abstract, page 189, Benavente-(2) “Neohesperidin dihydrochalcone (NHDC) (Figure 1) is an intense sweetener with excellent properties as a bitterness suppressor and flavor modifier, which are apparent even at concentrations at which there is no significant contribution to sweetness (1-5 ppm). NHDC was discovered by Horowitz and Gentili in their studies on the taste/structure relationship of different citrus flavonoids. Initial evaluations of its taste revealed that it elicits menthol- or licorice-like after-tastes, which were considered to be serious defects when evaluated as the sole sweetener in foods and beverages. Nowadays, there is an increasing trend toward using sweetener blends in beverages and foods, not only to improve the sweetness profile and decrease undesirable aftertastes or bitter flavor but also to reduce the daily intake of sweeteners such as saccharin and cyclamate. In addition, significant technological advantages in terms of sweetness synergy and hence cost-saving can be obtained if NHDC is used in sweetener blends (at a level of <10 ppm) with other intense or bulk sweeteners. Synergy has been reported in blends with sac-charin, sucralose, cyclamate, acesulfame-K, and polyols.” (See left column, Introduction, page 189, Benavente-Garica et al., 2001); and (3) “The solubility curves of NHDC in water and ethanol at different temperatures are shown in Figure 2. The solubilities of NHDC in water and in ethanol at 20 °C are 0.4 and 12 g/L, respectively. This solubility rises sharply with temperature to 650 g/L at 80 °C in water and to 790 g/L at 75 °C in ethanol. NHDC, as occurs with other citrus flavonoids such as naringin, exhibits a higher solubility in the water/ethanol mixture than in water or ethanol alone (Figure 3). (See left column, page 190, Result and Discussion, Benavente-Garica et al., 2001).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        


/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628    
                                                                                                                                                                                                    /MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.